Williams, Judge,
delivered the opinion of the court:
This suit is brought by a lieutenant of the staff corps of the United States Navy for the difference in pay between the third period and the fourth period, from June 30, 1931, to July 1, 1934. The claim is based on the following provision of the act of June 10,1922, 42 Stat. 625:
“ The pay of the fourth period shall be paid to * * * lieutenants of the staff corps of the-Navy * * * whose total commissioned service equals, that of lieutenant commanders of the line .of the Navy drawing the pay of this period.”
The plaintiff compares his total commissioned service on June 30, 1931, with the total commissioned service of Lieutenant Commander Frank C. Fake, U. S. Navy, who during the period involved received the pay and allowances of the fourth period. The sole issue is whether the plaintiff’s total commissioned service as an officer equalled that of Lieutenant Commander Fake on June 30,1931.
The Navy Department in response to a call issued by the court, certified.that the plaintiff’s commissioned service as an officer on June 30, 1931, aggregated eleven 'years, five months, and twelve days, and that Lieutenant Commander Fake had on that date commissioned service, aggregating eleven years four months and twenty-eight days. The certificate.of the Navy Department is the only evidence in the record bearing on the commissioned service of either the plaintiff or Lieutenant Commander Fake.
Since the plaintiff’s total commissioned service on June 30, 1931, not only equalled but exceeded the commissioned *371service of Lieutenant Commander Fake on that date, the plaintiff under the plain provisions of the statute above stated was entitled to the pay and allowances of the fourth period from June 30, 1931, to July 1, 1934. The difference between the pay and allowances received by plaintiff and the pay and allowances of the fourth period which he was entitled to receive, as computed by the Comptroller General, is $3,256.14.
’ Judgment is therefore awarded plaintiff in the sum of $3,256.14. It is so ordered. ......
Whalex, Judge; LittletoN, ■Jvtdge; GeeeN, Judge; and Booth, Chief Justice, concur. ■